


110 HR 1417 IH: To prohibit the closure of Walter Reed Army Medical

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1417
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the closure of Walter Reed Army Medical
		  Center notwithstanding the 2005 recommendations of the Defense Base Closure and
		  Realignment Commission.
	
	
		1.Prohibition on closure of
			 Walter Reed Army Medical CenterNotwithstanding section 2904(a)(5) of the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) and the recommendations of the Defense
			 Base Closure and Realignment Commission contained in the report transmitted to
			 Congress on September 15, 2005, under section 2903(e) of such Act, the
			 Secretary of Defense shall not close Walter Reed Army Medical Center.
		
